      Case 1:17-cv-01026-LJV-HBS Document 45-10 Filed 02/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

ASHLEY OSUCHA
                                    Plaintiff,             CERTIFICATE OF SERVICE

VS.

ALDEN STATE BANK,                                          Civ. No.: 1:17-CV-01026-LJV-HBS
RICHARD D. KOELBL,
JOHN KOELBL
                              Defendants.
_________________________________________

        I HEREBY CERTIFY that on February 26, 2020, I electronically filed this Notice of
Motion; Declaration of Josephine A. Greco, Esq., dated February 26, 2020, together with Exhibits
A-G; and Memorandum of Law, dated February 26, 2020, with the Clerk of the District Court
using its CM/ECF system, which would then electronically notify the following CM/ECF
participant on this case:

                                    Julie P. Apter, Esq.
                                    GOLDBERG SEGALLA
                                    Attorneys for Defendant
                                    665 Main Street
                                    Buffalo, New York 14203
                                    Tel: (716) 566-5401
                                    E-mail: japter@goldbergsegalla.com


Dated: February 26, 2020
       Buffalo, New York

                                    __/s Josephine A Greco________
                                    Josephine A. Greco, Esq.
                                    GRECO TRAPP, PLLC
                                    Attorneys for Plaintiff
                                    1700 Rand Building
                                    14 Lafayette Square
                                    Buffalo, New York 14203
                                    Telephone No.: (716) 856-5800
                                    E-mail Address: jgreco@grecolawyers.com
